DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Cabib does not contemplate selecting the wavelengths in a manner that would necessarily produce useful images from identical integration periods (Remarks, pg. 9), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Since Cabib clearly teaches wherein the sensors perform imaging simultaneously using selected wavelength rages [0150], it would be understood that said wavelength ranges do in fact permit identical integration periods. If Cabib’s wavelength ranges did not permit identical integration periods, simultaneous imaging would not be possible according to Cabib’s configuration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180045567 A1.
With regards to claims 1 and 11, Cabib discloses a radiation detector comprising: a first set of filters 4b-N configured to pass first filtered infrared radiation comprising a first range of thermal wavelengths (4.3-4.6 microns) associated with a background portion of a scene; a second set of filters 4a-N configured to pass second filtered infrared radiation (3.15-3.5 microns) comprising a second range of thermal wavelengths associated with a gas present in the scene [0132], wherein the first and second ranges are independent of each other; a sensor array comprising adjacent infrared sensors 1 configured to separately receive the first and second filtered infrared radiation to capture first and second thermal images respectively corresponding to the background portion and the gas [0166-0167]; and wherein the first and second wavelength ranges are selected to permit the adjacent infrared sensors to be operated with identical integration periods [0119, 0150].
With regards to claims 2 and 12, Cabib discloses wherein: the first and second filters are arranged in an alternating checkerboard pattern (Fig. 10); and the adjacent infrared sensors are configured to separately receive the first and second filtered infrared radiation according to the checkerboard pattern [0166-0167] (Figs. 19A and 19B).
With regards to claims 3 and 13, Cabib discloses the claimed checkerboard pattern (Fig. 10), and thus implicitly teaches the claimed parallax reduction. It should be noted that apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114.
With regards to claims 4 and 14, Cabib discloses wherein the first and second ranges are non-overlapping [0132].
With regards to claims 5 and 15, as best understood, Cabib discloses adjacent infrared sensors configured to detect the first and second ranges, respectively.
With regards to claims 6 and 16, Cabib discloses wherein the first and second filters are implemented by one or more substrate layers [0167] (stationary plates) disposed between the infrared sensors and the scene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib.
With regards to claims 7 and 17, Cabib does not specify the claimed gain settings. However, Cabib does teach performing corrections for possible drift in all of the imaging sensors in parallel [0251]. Since the claimed configuration was already known in the art, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cabib in order to allow for easier pixel output comparisons and correction.
With regards to claims 8, 10, 18, and 20, Cabib does not explicitly teach generating a differential image. However, Cabib does teach acquisition electronics 50 comprising a processor 54 configured to compare the detected signals that have been filtered by said filters to detect the presence and concentration of a gas as well as distinguish between the gas and a background [0119, 0135, 0136]. It is also noted that producing a differential image was already well known in the art. As such, in view of providing a visual indicator to a user representing the presence and/or concentration/distribution of a gas, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cabib with the claimed differential image.
With regards to claims 9 and 19, Cabib does not specify calibrating the images again each other. However, such a modification was generally known. it would have been well known, obvious, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884